People v Oldacre (2018 NY Slip Op 03772)





People v Oldacre


2018 NY Slip Op 03772


Decided on May 24, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 24, 2018

107430

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vORVILLE A. OLDACRE, Appellant.

Calendar Date: April 3, 2018

Before: Garry, P.J., Egan Jr., Clark, Mulvey and Rumsey, JJ.


Craig Meyerson, Peru, for appellant.
P. David Soares, District Attorney, Albany (Christopher D. Horn of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the Supreme Court (Breslin, J.), rendered February 4, 2014 in Albany County, convicting defendant upon his plea of guilty of the crime of reckless endangerment in the first degree.
In satisfaction of an 11-count indictment, defendant pleaded guilty to reckless endangerment in the first degree and waived his right to appeal. County Court thereafter sentenced defendant to the agreed-upon sentence of 1&frac13; to 4 years in prison and ordered him to pay restitution in the amount of $282.45. Defendant appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues that may be raised on appeal. Based upon our review of the record and counsel's brief, we agree. Therefore,
the judgment is affirmed and counsel's request for leave to withdraw is granted (see People v Cruwys , 113 AD2d 979, 980 [1985], lv denied  67 NY2d 650 [1986]; see generally People v Stokes , 95 NY2d 633 [2001]).
Garry, P.J., Egan Jr., Clark, Mulvey and Rumsey, JJ., concur.
ORDERED that the judgment is affirmed, and application to be relieved of assignment granted.